Citation Nr: 0022198
Decision Date: 08/22/00	Archive Date: 11/03/00

DOCKET NO. 99-08 212               DATE AUG 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder, to include as secondary to service connected gunshot
wound residuals.

WITNESSES AT HEARING ON APPEAL

Appellant and his brother.

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) by
means of an August 1998 rating decision rendered by the Jackson,
Mississippi, Regional Office (RO) of the Department of Veterans
Affairs (VA) wherein service connection for an acquired psychiatric
disorder, to include PTSD, was denied.

REMAND

The threshold question that must be resolved with regard to each
claim is whether the appellant has presented evidence that the
claim is well grounded, i.e., that it is plausible. If he has not,
the appeal fails as to that claim, and the Board is under no duty
to assist him in any further development of that claim, since such
development would be futile. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
2000); Murphy v. Derwinski, 1 Vet. App. 78 (1990); see also, Morton
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. July
28, 1999) (per curiam) (holding that VA cannot assist a claimant in
developing a claim which is not well grounded). However, in the
present case certain development must be completed even before the
matter of well- groundedness of the veteran's claim for service
connection is considered.

A July 1998 VA post-traumatic stress disorder examination report
indicates that the veteran reported a three week period of
psychiatric treatment at the Jackson, Mississippi, VA Medical
Center (VAMC) in 1994 for alcohol abuse. Additionally, at a RO
hearing in August 1999, the veteran indicated that he had received
treatment in 1997 for alcohol abuse at a VA hospital. A review of
the claims folder indicates that these treatment records are not
associated with the claims folder. The procurement of such
pertinent medical reports is required. Where VA has constructive
and actual knowledge of the availability of pertinent reports in
the possession of the VA, an attempt to obtain those reports must
be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding
that documents which were not actually before the adjudicators but
had been generated by VA employees or submitted to VA by claimant
were, "in contemplation of law, before the Secretary and the Board
and should be included in the record"). As records in the
possession of the VA are deemed to be constructively of record,
they must be obtained. Id.

- 2 -

[PAGE 3 OF PAPER DECISION NOT AVAILABLE]

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

MARK W. GREENSTREET
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

- 4 - 



